RENDERED: JANUARY 8, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-1402-MR


STEVEN LOGAN                                                          APPELLANT



                     APPEAL FROM FAYETTE CIRCUIT COURT
v.                   HONORABLE JOHN E. REYNOLDS, JUDGE
                            ACTION NO. 18-CR-00939



COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

JONES, JUDGE: In June of 2018, the Appellant, Steven Logan, was tried before a

Fayette Circuit Court jury on charges of burglary in the first degree,1 intimidating a

participant in the legal process,2 criminal mischief in the third degree,3 and


1
    Kentucky Revised Statutes (“KRS”) 511.020.
2
    KRS 524.040.
3
    KRS 512.040.
terroristic threatening in the third degree.4 The jury returned a verdict of guilty on

all charges and recommended a total sentence of eighteen years. The trial court

entered a final judgment and sentence of imprisonment consistent with the jury’s

verdicts and recommendation from which Logan now appeals as matter of right.

Having reviewed the record, and being otherwise sufficiently advised, we affirm.

                                   I. BACKGROUND

               The charges at issue arose out of an incident that occurred between

Logan and Chereva Wallace on June 23, 2018. On that date, Wallace was living at

an apartment in Lexington, Kentucky, with her three children, one of whom

belonged to Logan. Wallace testified that she would occasionally allow Logan to

stay at the apartment to visit their child, but he had a residence elsewhere where he

kept his belongings. Logan was dropped off at Wallace’s apartment on the

afternoon of June 23, 2018. Wallace met Logan on the back porch where he asked

to use her cellphone. Wallace gave Logan her phone and returned to the inside of

her apartment to tend to the children.

               While Wallace was still inside the apartment, Logan starting walking

away from the apartment toward the liquor store with Wallace’s cellphone in tow.

When Wallace realized Logan was leaving the premises with her phone, she asked

a neighbor to watch the children and followed Logan to the liquor store. Once


4
    KRS 508.080.
                                          -2-
Wallace caught up with Logan, she demanded Logan return her phone. Logan then

accused Wallace of spending $80.00 he gave to her for their child on her

boyfriend; Logan refused to give the phone back until Wallace repaid him the

$80.00.

               The two cursed and argued with one another about the phone and the

money. Eventually, Wallace grabbed her phone from Logan and ran back toward

her apartment with Logan in pursuit. When Wallace got back to her apartment, she

locked all the doors, took her children inside a bathroom with her, and locked the

bathroom door behind them. From the inside of the bathroom, Wallace heard

Logan enter the apartment. She believed he accomplished entry by yanking at the

sliding glass door.

               Once Wallace ascertained that Logan was inside the apartment, she

cracked the bathroom door slightly and peered through the crack. She saw that

Logan was wielding a knife and closed the door. Logan made his way to the

bathroom door and began beating and kicking at the door. While Logan was trying

to beat down the bathroom door, Wallace called 911 and requested police

assistance.5 At some point, Logan finally gained entry to the bathroom. Around



5
  The 911 call was played for the jury during Logan’s trial. Wallace can be heard on the call
telling the operator that “[her] baby daddy is trying to kick the door down” and screaming at
Logan, “The baby is right here! You can kill the baby!” Logan can be heard cursing and
screaming threats at Wallace.


                                               -3-
the same time, Wallace heard police sirens wailing in the distance. At this point,

Logan grabbed Wallace’s cell phone and left the apartment.

              In addition to Wallace, the Commonwealth called the three Lexington

police officers who responded to the scene to testify on its behalf at Logan’s trial:

Officers Alexander Childers, Christopher Johnson, and Hunter Wilks.6 When the

officers arrived on the scene, they located Logan outside of Wallace’s apartment

complex. During his encounter with police, Logan admitted gaining entry to

Wallace’s apartment through the sliding glass door and busting through the

bathroom door. He told the officers that he took Wallace’s cellphone when he left

the apartment because he did not want Wallace to be able to call the police. He

also told the officers that he did not live with Wallace and that he had his own

place. The officers testified that a knife and Wallace’s phone were found in

Logan’s back pocket.

              Logan was placed under arrest by the officers and transported to the

Fayette County Detention Center for booking. When the officers attempted to

remove Logan from the police cruiser at the Detention Center, he tried to headbutt

Officer Wilks.




6
 The officers were equipped with body cameras and the footage was played for the jury as part
of the officers’ testimony.
                                             -4-
              The Commonwealth’s last witness during the guilt phase was

Stephanie Ball, a supervisor for the Fayette County Circuit Clerk. During Ball’s

testimony, the Commonwealth introduced a video of Logan in court approximately

one week before his trial. During that proceeding, Logan told the court: “I’m

guilty for what I did, but this whole thing has blown up.”

              Following the conclusion of the Commonwealth’s case-in-chief,

Logan moved for directed verdict on the first-degree burglary charge. The trial

court denied this motion, and turned the case over to Logan. Logan’s only witness

was his mother, Tommie Carter.7 Carter testified that Logan was basically living

at Wallace’s apartment at the time of the incident.

              Following deliberation, the jury found Logan guilty of burglary in the

first degree, intimidating a participant in the legal process, criminal mischief in the

third degree, and terroristic threatening in the third degree. The trial then

proceeded to the penalty phase. During the penalty phase, Logan asserted that the

Commonwealth had misled the jury by manipulating the body camera footage. To

rebut this claim, the Commonwealth was allowed to show that it had edited the

footage only for the purpose of removing portions of the footage where there were

discussions of Logan being on diversion for a prior charge at the time of his arrest.


7
  The Commonwealth spelled Ms. Carter’s first name as “Tommy” in its appellate brief. The
record, however, contains a letter from Ms. Carter that confirms she spells her first name as
“Tommie,” so that is spelling we have adopted herein.
                                              -5-
Ultimately, the jury recommended a total sentence of eighteen years. The trial

court sentenced Logan in accordance with the jury’s recommendation.

             This appeal followed.

                                     II. ANALYSIS

             Logan presents three separate assignments of error for our

consideration: 1) he argues that the Commonwealth did not prove all of the

elements necessary to sustain a conviction for burglary in the first degree; 2) he

argues that the Commonwealth’s failure to present sufficient evidence to support a

conviction for intimidating a witness amounts to palpable error; and 3) he argues

that the Commonwealth improperly elicited testimony from him during the penalty

phase about a prior rape charge that was ultimately amended down to an unlawful

transaction with a minor and diverted for ten years. We address each argument

below.

                          A. Burglary in the First Degree

             The proper standard of review on a motion for a directed verdict is

stated in Commonwealth v. Benham, 816 S.W.2d 186 (Ky. 1991), as follows:

             On motion for directed verdict, the trial court must draw
             all fair and reasonable inferences from the evidence in
             favor of the Commonwealth. If the evidence is sufficient
             to induce a reasonable juror to believe beyond a
             reasonable doubt that the defendant is guilty, a directed
             verdict should not be given. For the purpose of ruling on
             the motion, the trial court must assume that the evidence
             for the Commonwealth is true, but reserving to the jury
                                         -6-
              questions as to the credibility and weight to be given to
              such testimony.

Id. at 187.

              “On appellate review, the test of a directed verdict is, if under the

evidence as a whole, it would be clearly unreasonable for a jury to find guilt, only

then the defendant is entitled to a directed verdict of acquittal.” Baker v.

Commonwealth, 545 S.W.3d 267, 278 (Ky. 2018) (quoting Commonwealth v.

Sawhill, 660 S.W.2d 3, 5 (Ky. 1983)).

              Pursuant to KRS 511.020,

              (1) A person is guilty of burglary in the first degree
              when, with the intent to commit a crime, he knowingly
              enters or remains unlawfully in a building, and when in
              effecting entry or while in the building or in the
              immediate flight therefrom, he or another participant in
              the crime:

                    (a) Is armed with explosives or a deadly weapon;
                    or

                    (b) Causes physical injury to any person who is not
                    a participant in the crime; or

                    (c) Uses or threatens the use of a dangerous
                    instrument against any person who is not a
                    participant in the crime.

              Logan asserts the Commonwealth did not present sufficient evidence

to establish that he unlawfully entered or remained in Wallace’s apartment. Logan

explains that he was privileged to enter the apartment because Wallace periodically


                                           -7-
allowed him to stay at the apartment. Logan also points out that on the day in

question, Wallace never explicitly told Logan that he was not welcome to enter her

apartment.

              To support his position, Logan relies heavily on Lewis v.

Commonwealth, 392 S.W.3d 917, 920 (Ky. 2013). In Lewis, the Kentucky

Supreme Court held that the trial court erred when it denied a motion for a directed

verdict on first-degree burglary because there was no evidence that Lewis’s license

to be in the premises had been expressly communicated to him. In Lewis,

however, the building in question was a pharmacy, which was open to the public.

KRS 511.090(2) specifically instructs that “[a] person who, regardless of his intent,

enters or remains in or upon premises which are at the time open to the public does

so with license or privilege unless he defies a lawful order not to enter or remain

personally communicated to him by the owner of such premises or other

authorized person.” This case involves a private residence that was not held open

to the public, making the portions of Lewis relied upon by Logan largely

inapposite.

              The privilege to enter or remain in a private dwelling can be “revoked

by conduct other [than] express words[.]” Hedges v. Commonwealth, 937 S.W.2d

703, 706 (Ky. 1996). While it is true that Wallace never explicitly told Logan that

he was not welcome in her apartment, the evidence was sufficient to demonstrate


                                         -8-
that Wallace’s actions of locking the doors behind her and not voluntarily

unlocking them when Wallace attempted entry were sufficient to demonstrate that

Logan was not welcome in her apartment on the afternoon in question. In fact, the

evidence suggested that Logan forced his way into the apartment. The sliding

glass door had been knocked off its track and that door was still in the locked

position when police examined it.

             Based on the evidence presented by the Commonwealth, it would not

have been unreasonable for the jury to find that Logan unlawfully entered

Wallace’s apartment; therefore, we conclude that the trial court properly denied

Logan’s motion for a directed verdict and submitted the count of burglary in the

first degree to the jury. See Daugherty v. Commonwealth, 572 S.W.2d 861, 862

(Ky. 1978) (holding that the trial court properly denied defendant’s motion for a

directed verdict on a burglary count even where the evidence was equivocal as to

whether the defendant had permission to be in his sister’s apartment because

whether he had such permission, “he certainly did not have the owners’ consent to

gain entry by breaking a window”).

                B. Intimidating a Participant in the Legal Process

             Logan’s next argument is that the Commonwealth presented

insufficient evidence to support a conviction for intimidating a participant in the




                                         -9-
legal process. Logan concedes that he did not preserve this argument by making a

motion for a directed verdict on this count.

                This Court reviews unpreserved claims of error on direct appeal only

for palpable error. To prevail, one must show that the error resulted in “manifest

injustice.” RCr8 10.26 provides:

                A palpable error which affects the substantial rights of a
                party may be considered . . . by an appellate court on
                appeal, even though insufficiently raised or preserved for
                review, and appropriate relief may be granted upon a
                determination that manifest injustice has resulted from
                the error.

“The required showing is probability of a different result or error so fundamental

as to threaten a defendant’s entitlement to due process of law.” Martin v.

Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006). The Commonwealth’s failure to

produce evidence sufficient to establish all elements of the charged crime can rise

to the level of palpable error. See Commonwealth v. Jones, 283 S.W.3d 665, 670

(Ky. 2009).

                Pursuant to KRS 524.040,

                (1) A person is guilty of intimidating a participant in the
                legal process when, by use of physical force or a threat
                directed to a person he believes to be a participant in the
                legal process, he or she:

                 ...


8
    Kentucky Rules of Criminal Procedure.
                                            -10-
                    (f) Hinders, delays, or prevents the communication
                    to a law enforcement officer or judge of
                    information relating to the possible commission of
                    an offense or a violation of conditions of
                    probation, parole or release pending judicial
                    proceedings.

             The Commonwealth argues that Wallace’s testimony that Logan took

her phone from her when he left the apartment, coupled with his statement to the

investigating officers that he did so to prevent Wallace from calling the police, is

sufficient to establish the elements necessary to prove that Logan hindered,

delayed, or prevented Wallace from further communicating with police about the

possible commission of an offense. Logan, however, asserts that because Wallace

had already successfully placed a call to 911 and police were en route to the

apartment, his actions did not actually hinder any communication with law

enforcement.

             We considered a similar case in Jackson v. Commonwealth, 487

S.W.3d 921, 925 (Ky. App. 2016). In Jackson, the victim successfully used her

neighbor’s telephone to contact 911; however, before the call was completed the

defendant took the phone and threw it. After the victim’s neighbor put the phone

back together, the 911 operator called back to complete the call. Like Logan, the

defendant argued that the Commonwealth failed to establish that he had actually

hindered or delayed the victim’s attempt to contact law enforcement. We

disagreed holding that no palpable error occurred because even though “the
                                         -11-
neighbor testified that she was able to put the phone back together and use it again,

it was well within the jury’s fact-finding role to determine whether this hindered or

delayed [the victim’s] ability to communicate with the police in order to report the

incident.” Id. at 929.

             In this case, Wallace unilaterally ended the 911 call before police

arrived. She testified that she felt afraid to be on the phone with Logan in the

apartment. And, police had not yet arrived inside the apartment when Logan took

Wallace’s phone from her. Certainly, the jury could have inferred that had Logan

not taken Wallace’s phone with him when he exited the apartment, either Wallace

or the 911 operator would have reinitiated the call. Therefore, we conclude Logan

failed to demonstrate any palpable error with respect to the charge of intimidating a

participant in the legal process.

                             C. Penalty Phase Evidence

             Logan’s final assignment of error is that the trial court impermissibly

allowed the Commonwealth to introduce evidence the he had been charged with

rape in the past. Logan claims this was in error because he was never actually

convicted of rape; the rape charge was amended to a charge of an unlawful

transaction with a minor and diverted for ten years.

             The Commonwealth did not illicit any testimony about the rape

charge during its penalty phase case-in-chief. Its proof during the penalty phase


                                        -12-
consisted of introducing Logan’s prior convictions through the use of certified

records that were read into the record. The prior convictions were read by stating

the county, date of the final judgment, and the sentence. The diverted charge was

not included.

             However, Logan testified on his own behalf during the penalty phase.

During this testimony Logan denied having committed the crimes in question and

accused the prosecution of tampering with the evidence to prevent the jury from

learning the full truth. Referring to the body camera video played to the jury

during the guilt phase, Logan testified:

             She stood right there and lied to you guys the whole time
             and they played the evidence that was clipped up. They
             didn’t want you to see the entirety of this whole situation.
             They did not want that because this case wouldn’t have
             made it past the Grand Jury.

             Following this testimony, the Commonwealth sought to cross-

examine Logan on the redacted portions of the body camera footage. Logan

objected on the basis that the redacted portions of the video contained statements

he made about being on diversion. The trial court allowed the questioning.

             Thereafter, the Commonwealth proceeded to question Logan about

the omitted portions of the body camera footage. The Commonwealth first asked

Logan if the omitted portions of the footage contained a lot of references Logan

had made about the fact that he was on diversion/probation for a charge that the


                                           -13-
Commonwealth did not read to the jury. Logan stated that he did not remember

and then told the Commonwealth not to “beat around the bush” anymore and that

the prosecutor should just “speak exactly what [was] on [her] mind.” Following a

bench conference at which Logan’s counsel objected to further inquiry, the trial

court ruled that the Commonwealth could proceed with its questioning because

Logan had opened the door to further inquiry by the Commonwealth when he

insinuated the Commonwealth altered the body camera footage for its own benefit.

             The Commonwealth then resumed questioning Logan. The

Commonwealth once again tried to get Logan to admit that he had been charged

with an offense in 2017 that was not previously read to the jury without

mentioning the specific charge. Logan responded that he did not know what the

Commonwealth was talking about. The Commonwealth again tried to get Logan

to admit that there was a diverted charge that was not previously read to the jury.

Logan again stated that he did not know what the Commonwealth was talking

about. On her third attempt, the prosecutor asked Logan directly whether he was

charged with rape in the second degree in 2017. No objection was lodged by

Logan’s counsel, and Logan answered that he was charged with rape in the second

degree in 2017. The prosecutor then asked Logan if the charge was diverted for

ten years and whether that was what Logan was referring to in the redacted

portions of the body camera footage. Logan was once again rather evasive. The


                                        -14-
prosecutor, while still being vague, rephrased her question again. Logan gave

largely nonresponsive answers in which he denied committing the burglary at

issue. He then admitted to being charged with rape. The prosecutor then asked

Logan if the rape charge was amended to a charge of an unlawful transaction with

a minor to which Logan pled guilty leading to the diversion referenced in the

redacted body camera footage. Logan simply responded, “I don’t know.”

             Having reviewed the record, we must conclude that the trial court

correctly allowed the prosecutor to question Logan about the omitted portions of

the body camera footage because Logan insinuated that the Commonwealth had

redacted the footage for its benefit. This allowed the Commonwealth some leeway

in proving what the omitted portions contained. To do so, the Commonwealth had

to provide the jury with an understanding of what was omitted. It is clear to us that

the Commonwealth attempted to do so without mentioning the specific charge that

led to the diversion. However, Logan doggedly denied knowing whether he was

charged with an offense in 2017. This required the Commonwealth to be more

specific. While the Commonwealth could have referenced only the unlawful

transaction with a minor charge instead of the rape charge, we note that Logan’s

counsel did not object or otherwise request an explanatory admonition. In any

event, through the testimony, the jury learned that Logan had only pleaded guilty

to an unlawful transaction with a minor charge, not a rape charge, and that the


                                        -15-
amended charge was diverted for ten years, which was what Logan was discussing

with the police officers in the omitted portions of the body camera footage.

             Based on the facts, we do not believe the Commonwealth’s act of

questioning Logan about the rape charge resulted in manifest injustice. Logan

opened the door to further questions and his evasive answers to the

Commonwealth’s questions necessitated mentioning the specific charges.

Moreover, we note that the jury did not recommend the maximum sentence and

sufficient proof was introduced that Logan had numerous prior convictions. See

Goben v. Commonwealth, 503 S.W.3d 890, 923 (Ky. 2016).

                                 III. CONCLUSION

             Finding no error, we affirm the conviction of the Fayette Circuit

Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Adam Meyer                                Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Aspen Roberts
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -16-
-17-